Exhibit 10.4

FORM OF STOCKHOLDER LOCKUP AGREEMENT

This Stockholder Lockup Agreement (this “Agreement”) is made and entered into as
of January 17, 2019, by and between Waitr Holdings Inc., a Delaware corporation
(“Waitr”), and the Person set forth on the signature pages and Exhibit A hereto
(“Stockholder”). Each capitalized term used, but not otherwise defined, herein
has the respective meaning ascribed to such term in the Agreement and Plan of
Merger (the “Merger Agreement”), dated as of December 11, 2018, by and among
Waitr, Wingtip Merger Sub, Inc., a Delaware corporation and wholly owned
subsidiary of Waitr, and BiteSquad.com, LLC, a Minnesota limited liability
company.

WHEREAS, Waitr has agreed to issue and deliver to the BiteSquad Unitholders and
In-the Money Incentive Unitholders, among other things, an aggregate of
10,591,968 shares of Waitr’s common stock, par value $0.0001 per share (“Waitr
Common Stock”), in partial consideration for the consummation of the
transactions contemplated by the Merger Agreement of which Stockholder is
entitled to receive the number shares (the “Shares”) set forth opposite such
Stockholder’s name on Exhibit A hereto, 9,699,997 of which are subject to the
restrictions set forth in this Agreement (the “Subject Shares”); and

WHEREAS, the execution and delivery of this Agreement by each recipient of
Shares is a condition precedent to the obligations of Waitr to consummate the
transactions contemplated by the Merger Agreement.

NOW, THEREFORE, in consideration of the transactions contemplated by the Merger
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Stockholder and Waitr hereby agree
as follows:

1.    Stockholder hereby acknowledges and agrees that, during the period
beginning on the date hereof and ending upon the expiration of the Lockup
Period, Stockholder shall not:

(a)    sell, offer to sell, contract or agree to sell, hypothecate, pledge,
grant any option to purchase or otherwise dispose of or agree to dispose of,
directly or indirectly, or establish or increase a put equivalent position or
liquidate or decrease a call equivalent position within the meaning of
Section 16 of the Exchange Act with respect to, any portion of the Subject
Shares;

(b)    enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any of the
Shares, whether any such transaction is to be settled by delivery of Subject
Shares or such other securities, in cash or otherwise; or

(c)    publicly announce any intention to effect any transaction specified in
clause (a) or (b).

The balance of the Shares that are not part of the Subject Shares may, subject
to compliance with applicable state and federal securities law, be sold without
restriction hereunder.



--------------------------------------------------------------------------------

As used herein, the term “Lockup Period” means one hundred eighty (180) days
after the date of the Closing or earlier if after the Closing Waitr consummates
a liquidation, merger, stock exchange or other similar transaction that results
in all of Waitr’s stockholders having the right to exchange their shares of
common stock for cash, securities or other property.

2.    Notwithstanding the provisions of paragraph 1 above, Stockholder may
transfer any of the Subject Shares:

(a)    if the Stockholder is an entity, to any of Stockholder’s officers or
directors or any affiliates or family members of any of Stockholder’s officers
or directors,

(b)    if the Stockholder is an individual,

(i)    by gift to a member of the individual’s immediate family, to a trust, the
beneficiary of which is a member of the individual’s immediate family or an
affiliate of such person, or to a charitable organization;

(ii)    by virtue of laws of descent and distribution upon death of the
individual;

(iii)    pursuant to a qualified domestic relations order;

(c)    by virtue of the laws of the state of Delaware;

(d)    in the event of Waitr’s completion of a liquidation, merger, stock
exchange or other similar transaction that results in all of Waitr’s
stockholders having the right to exchange their shares of Waitr Common Stock for
cash, securities or other property; or

(e)    with the prior written consent of the Audit Committee of the Board of
Directors of Waitr;

provided, however, that in the case of clauses (a) and (b), these permitted
transferees must enter into a written agreement agreeing to be bound by these
transfer restrictions.

3.    Stockholder hereby represents and warrants to Waitr that such Stockholder
has full power and authority to enter into this Agreement.

4.    Waitr shall cause each of the certificates evidencing the Subject Shares
to be legended with the applicable transfer restrictions. Stockholder agrees and
consents to the entry of stop transfer instructions with transfer agent and
registrar against the transfer of the Subject Shares, except in compliance with
this Agreement, and Waitr and its transfer agent are hereby authorized to
decline to make any transfer of securities if such transfer would constitute a
violation or breach of this Agreement.

5.    This Agreement constitutes the entire agreement among the parties hereto
and supersedes all prior understandings, agreements, or representations by or
among the parties hereto, written or oral, to the extent they relate in any way
to the subject matter hereof.

 

2



--------------------------------------------------------------------------------

6.    This Agreement shall be binding upon and inure to the benefit of the
parties named herein and their respective successors and permitted assigns.

7.    This Agreement and any claim, controversy or dispute arising out of or
related to this Agreement or the interpretation and enforcement of the rights
and duties of the parties, whether arising in law or equity, whether in
contract, tort, under statute or otherwise, shall be governed by and construed
in accordance with the domestic Laws of the State of Delaware (including in
respect of the statute of limitations or other limitations period applicable to
any such claim, controversy or dispute), without giving effect to any choice or
conflict of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware.

8.    All notices, requests, demands, claims, and other communications hereunder
shall be in writing. Any notice, request, demand, claim, or other communication
hereunder shall be deemed duly given (a) when delivered personally to the
recipient, (b) when sent by facsimile, on the date of transmission to such
recipient, (c) one (1) Business Day after being sent to the recipient by
reputable overnight courier service (charges prepaid), or (d) four (4) Business
Days after being mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid, and addressed to the address or facsimile
number indicated on the books and records of Waitr or such other address as a
party shall subsequently provide.

9.    No amendment of any provision of this Agreement shall be valid unless the
same shall be in writing and signed by the parties hereto and approved in
writing by the Audit Committee of the Board of Directors of Waitr. No waiver by
any party hereto of any provision of this Agreement or any default,
misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the party making such waiver and, in the case of Waitr, approved in
writing by the Audit Committee of the Board of Directors of Waitr nor shall such
waiver be deemed to extend to any prior or subsequent default,
misrepresentation, or breach of warranty or covenant hereunder or affect in any
way any rights arising by virtue of any prior or subsequent such occurrence.

10.    Each of the parties hereto hereby acknowledges and agrees that
irreparable damage would occur if any of the provisions of this Agreement are
not performed in accordance with their specific terms and in the event of breach
of this Agreement by a party hereto, the non-breaching party would not be
adequately compensated in all cases by monetary damages alone. Accordingly, in
addition to any other right or remedy to which the non-breaching party may be
entitled, it shall be entitled to enforce any provision of this Agreement by a
decree of specific performance and to temporary, preliminary and permanent
injunctive relief to prevent breaches or threatened breaches of any of the
provisions of this Agreement, without posting any bond or other undertaking.

11.    If any term or other provision of this Agreement is invalid, illegal or
incapable of being enforced by any rule of Law, or public policy, all other
conditions and provisions of this Agreement shall nevertheless remain in full
force and effect so long as the economic or legal substance of the transactions
contemplated by this Agreement is not affected in any manner materially adverse
to any party. Upon such determination that any term or other provision is

 

3



--------------------------------------------------------------------------------

invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated by this Agreement be consummated as
originally contemplated to the fullest extent possible.

12.    This Agreement may be executed in one or more counterparts (including by
means of electronic mail or facsimile), each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.
This Agreement shall become effective when each party hereto shall have received
a counterpart hereof signed by the other parties hereto. The parties hereto
agree that the delivery of this Agreement may be effected by means of an
exchange of facsimile signatures or other electronic delivery.

[Signature page follows.]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Stockholder Lockup
Agreement on the date first above written.

 

WAITR HOLDINGS INC. By:  

 

Name:   Chris Meaux Title:   Chief Executive Officer

 

[Signature Page to Stockholder Lockup Agreement]



--------------------------------------------------------------------------------

STOCKHOLDER

By:  

 

Name:   Title:  

 

[Signature Page to Stockholder Lockup Agreement]